DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first-stage screw thread" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second-stage screw thread" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tip side" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai (JP 2004148403) (see English translation submitted by applicant on 9/20/2019).
Regarding Claim 3

	Asai teaches a metal bottle (below – Fig 9), comprising a mouthpiece part (Fig,. 6) in an upper part of a bottomed cylindrical bottle body; a screw part in the mouthpiece part, and including a curl part (shown below) at a tip of the mouthpiece part, wherein a height of a first-stage screw thread (13) from a tip side in a complete screw part is larger than a height of a second-stage screw thread (14) from the tip side, and a distance (Z) between an apex part of the first-stage screw thread (13) and a bottle axis and a distance (Z) between an apex part of the second-stage screw thread (14) and the bottle axis are substantially equal, as can be seen in Fig. 6 below (Paragraph [0013]).

[AltContent: textbox (Curl)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    798
    336
    media_image1.png
    Greyscale
				
    PNG
    media_image2.png
    599
    347
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Hanafusa et al. (US 2005/0067365) – teaches a method for manufacturing a metal bottle having a mouthpiece part in an upper part of a bottomed cylindrical bottle body, the method comprising the steps of: forming a screw part on the mouthpiece part and, after formation of the screw part, forming a curl part at a tip of the mouthpiece part, wherein, during the formation of the screw part, a height of the first-stage screw thread from a tip side in a complete screw part and a height of the second-stage screw thread from the tip side are substantially equal, and after the formation of the curl part, a distance between the apex part of the first-stage screw thread and the bottle axis and a distance between the apex part of the second-stage screw thread and the bottle axis are formed substantially equal. However the closest .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733